DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 05/26/2021. Claim 2 has been cancelled.  Claims 1 and 3-18 are pending and an action on the merits is as follows.
Claim 2 has been cancelled, objection to drawings is hereby withdrawn.
Claims 3 and 16 have been amended, claim objections are hereby withdrawn.
Claims 3-4 and 17 have been amended. Previous 112a rejection is hereby withdrawn.
Claims 2 has been cancelled, claims 1, 3-4, 14 and 17 have been properly amended, previous 113 rejection is hereby withdrawn.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/26/2011, with respect to claims 1 and 3-17 have been fully considered and are persuasive.  Specifically the applicant amended claims to overcome the objections and 112 rejections presented by the examiner.  The rejections of claims 1 and 3-17 are hereby withdrawn.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest an illuminated handbag “wherein a transparency bearing a decorative image or other art. captured between said LED panel and said annular frame ring; a microprocessor for controlling said LED panel using pulse width modulation; a power supply coupled to said microprocessor; and an on-off and dimming switch connected to said microprocessor; wherein said LED panel provides backlight illumination through said transparency or other art and said microprocessor includes executable instructions that enable a user to define the output lux of said LED panel” in combination with other features of the present claimed invention.
Regarding claims 3-17, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879